Hawes, Justice.
The appeal here is from an order denying appellant’s petition for habeas corpus. The order appealed from was entered on November 6, 1970. The record shows that thereafter on December 21, 1970, the appellant filed a "request to be turned over to Federal authorities” in which he alleged that the movant has been sentenced by the Federal courts to serve an indefinite period of time, and that said sentence will not begin to run until the movant is turned over to the custody of the Federal authorities. He prayed therein “that an order issue from this court directing the Sheriff of Clayton County to turn Bennie Ray Yonce over to the proper Federal authorities.” Pursuant to that motion, the court, on the 21st day of December, 1970, passed an order directing the respondent "to turn Bennie Ray Yonce over to the Federal authorities to commence serving *753his time with them.” The presumption is that that order has been complied with. Thus, appellant is no longer held in the custody of the respondent and all questions as to the legality of his detention by the defendant are thus moot. Accordingly, the appeal must be dismissed. See Carter v. Gabrels, 136 Ga. 177 (71 SE 3); Cohen v. Harmon, 208 Ga. 381 (67 SE2d 110); Sanders v. Mutimer, 221 Ga. 337 (144 SE2d 512); McCranie v. Mullis, 221 Ga. 617 (146 SE2d 723); Bearden v. Shirley, 223 Ga. 736 (157 SE2d 741); and Waller v. Grimes, 223 Ga. 856 (159 SE2d 75).
Submitted April 14, 1971
Decided July 9, 1971.
Monroe Ferguson, for appellant.
H. Eugene Brown, District Attorney, Jimmy Harmon, for appellee.

Appeal dismissed.


All the Justices concur.